Case 2:19-sw-00685-DB Document1 Filed 08/01/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE Magistrate Docket Number:
ADMINISTRATIVE INSPECTION OF
MCKESSON DRUG COMPANY

DBA — MCKESSON DRUG CO.

3775 Seaport Blvd.

West Sacramento, California 95691

APPLICATION FOR ADMINISTRATIVE INSPECTION WARRANT Fil ED
UNDER THE CONTROLLED SUBSTANCES ACT, 21 U.S.C. § 88 "

)
)
)
) a
9-1 9-sw06 85 _.. DB —

 

 

| AUG Q 1 2019
TO: THE UNITED STATES MAGISTRATE JUDGE CLERK, U.S. DISTRICT COURT
!
EASTERN DISTRICT OF CALIFORNIA EASTER DISTRICT OF CALIFORN
~ OLPUTY oO _—

The Controlled Substances Act, 21 U.S.C. §§ 801-904, (the
“CSA”) provides for government supervision of those individuals
or entities engaged in manufacturing and distributing controlled
substances (“registrants”). The CSA requires that a manufacturer
or distributor of controlled substances be registered with the
Drug Enforcement Administration (DEA). 21 U.S.C. § 822. There
are both civil and criminal penalties for violations of the Act.
21 U.S.C. §§ 825-865.

To ensure compliance with the CSA and its implementing
regulations, the DEA is authorized to conduct inspections of a
registrant’s premises. 21 U.S.C. § 880. Specifically, the CSA
authorizes the DEA to conduct administrative inspections to: (1)
inspect records, reports, and other documents required to be
kept or made under the Act; and (2) inspect the controlled
premises, all pertinent equipment, drugs, and other substances

or materials, containers, and labeling found therein (including

1

 
Case 2:19-sw-00685-DB Document 1 Filed 08/01/19 Page 2 of 10

records, files, papers, processes, controls and facilities)
appropriate for verification of the records, reports and
documents, or otherwise bearing on the provisions of the Act;?
and (3) inventory the stock of any controlled substance and
obtain samples of such substances. 21 U.S.C. § 880(b) (3). “The
statutory scheme envisioned by the Act is one of control through

record keeping.” United States v. Greenberg, 334 F.Supp. 364,

 

366 (W.D. PA 1971). “Any person who desires to shoulder the
responsibility of engaging in the manufacture or distribution of
these products .. . [is subject] to the regulatory system laid
down by the 1970 Act.” Id., at 367.

Upon a showing of probable cause, a United States District
Judge or United States Magistrate Judge may issue a warrant for
the purpose of conducting an administrative inspection. 21
U.S.C. § 880(d). “Probable cause” is defined by the CSA as “a
valid public interest in the effective enforcement of [the
Act].” 21 U.S.C. § 880(d) (1). “Probable cause” in the
traditional criminal law sense is not required to support the
issuance of an administrative warrant. Marshall v. Barlow’s
Inc., 436 U.S. 307, 320 (1978). Rather, the fact that a

registrant has never been inspected to ensure compliance with

 

1. The Act provides for the inspection of items such as records, files and
papers, the maintenance of which is not required under the Act, but which is

appropriate for the verification of the requirements of the Act. 21 U.S.C. §
880 (b) (3) (B). The Act does not specifically provide for the copying of such
items. Id.

 
Case 2:19-sw-00685-DB Document1 Filed 08/01/19° Page 3 of 10

compulsory record-keeping requirements alone justifies an

administrative warrant. United States v. Prendergast, 585 F.2d

 

69, 70 (34 Cir. 1978), citing United States v. Goldfine, 538

 

F.2d 815, 818-819 (9% Cir. 1976).

In light of significant discrepancies from the DEA database
between McKesson Drug Company’s purchase and sale of Schedule II
through V controlled substances, as well as its record
distribution of such drugs, this inspection is to ensure that
McKesson is. in compliance with the current Memorandum of
Agreement effective January 17, 2017. See attached Affidavit at
paragraph 6.

Christina Grijalva, Diversion Investigator, United States
Drug Enforcement Administration, stationed in the Sacramento,
California District Office, hereby applies for an Administrative
Inspection Warrant pursuant to the Controlled Substances Act, 21
U.S.C. § 880(d), for the inspection and search of the following
controlled premises:

MCKESSON DRUG COMPANY

DBA — MCKESSON DRUG CO.

3775 Seaport Blvd.

West Sacramento, California 95691

This Application for an Administrative Inspection Warrant

is based upon the attached Affidavit.

 
Case 2:19-sw-00685-DB Document1 Filed 08/01/19 Page 4 of 10

Dated: July 30, 2019

Approved as to form:

 

 

Christina Grijalva
Diversion Investigator
Drug Enforcement Administration

 

 

Assistant United Spates Attorney
Case 2:19-sw-00685-DB Document1 Filed 08/01/19 Page 5 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE ) Magistrate Docket Number:
ADMINISTRATIVE INSPECTION OF )
MCKESSON DRUG COMPANY )
DBA — MCKESSON DRUG CO. )
3775 Seaport Blvd. )

)

West Sacramento, California 95691

AFFIDAVIT FOR APPLICATION FOR ADMINISTRATIVE INSPECTION WARRANT
UNDER THE CONTROLLED SUBSTANCES ACT, 21 U.S.C. § 880(d)

 

The undersigned, Christina Grijalva, being duly sworn,

declare:
1. I am a Diversion Investigator with the Drug Enforcement
Administration (“DEA”), United States Department of Justice,

assigned to the Sacramento, California District Office.

2. DEA hired me in August 2012. I have received training in
the manufacturing, distribution and dispensation of
pharmaceutical controlled -substances, and the corresponding
records and inventories that are required to be kept pursuant to
the Comprehensive Drug Abuse Prevention and Control Act of 1970,
21 U.S.C. §§ 801, et seqg., (the “CSA”).

3. Sections 878(a) (2), 880(b) (1), (2) and (3), of the CSA
authorize me as part of my job to execute Administrative
Inspection Warrants to inspect the controlled premises of
persons and firms registered under the CSA. The inspections
allow DEA Personnel to verify the correctness of all records,
reports and other documents the CSA requires a registrant to.

make and keep. Specifically, the Act authorizes the DEA to

1,

 
Case 2:19-sw-00685-DB Document1 Filed 08/01/19 Page 6 of 10

conduct administrative inspections to: (1) inspect records,
reports, and other documents required to be kept or made under
the Act; and (2) inspect the controlled premises, all pertinent
equipment, drugs, and other substances or materials, containers,
and labeling found therein (including records, files, papers,
processes, controls and facilities) appropriate for verification
of the records, reports and documents, or otherwise bearing on
the provisions of the Act; and. (3) inventory the stock of any
controlled substance and obtain samples of such substances. 21
U.S.C. § 880(b) (3).1

4. McKesson Drug Company (“McKesson”) is registered under the
CSA as a Distributor and has been assigned DEA Registration
Number PM0021535 in controlled substances Schedules 2~5. This
registrant conducts business as McKesson Drug Company DBA
McKesson Drug Co. located at 3775 Seaport Boulevard, West
Sacramento, California 956915. McKesson is a controlled premise
within the meaning of 21 U.S.C. § 880(a) (1) and (2), and 21

C.F.LR. §

1. The Act provides for the inspection of items such as records, files, and papers, the
maintenance of which is not required under the Act, but such inspection is appropriate for the
verification of the requirements of the Act. 21 U.S.C. § 880(b) (3) (B). The Act does not

specifically provide for the copying of such items.

1316.02(c) (1) and (2). As such, McKesson is required to keep
complete and accurate records of all controlled substances

received, sold, delivered or otherwise disposed at this

 
Case 2:19-sw-00685-DB Document1 Filed 08/01/19 Page 7 of 10

location. 21 U.S.C. § 827 and 21 C.F.R. § 1304.01, et seq. The
inspection of the controlled premises is designed to ensure
McKesson’s compliance with the CSA and its regulations.
5. On July 26, 2013, the DEA Sacramento Office conducted an
inspection at McKesson Drug Company.
6. Based on the results of that inspection, on January 17,
2017, McKesson Drug Company entered into an Administrative
Memorandum of Agreement (MOA) with the United States Department
of Justice (USDOJ), Drug Enforcement Administration (DEA). As
part of the 2017 Settlement Agreement, McKesson agreed to a
settlement payment in the amount of $150,000,000.00 for failing
to report suspicious orders of controlled substances. The
Memorandum of Agreement is in effect from January 17, 2017 to
January 17, 2022.
7. On June 13, 2019, I completed an inquiry check of the DEA’s
databases regarding McKesson’s distribution patterns. The
inquiry check covered the top 25 drug distributors by drug code
for pharmacies for the past two years of transactions. The
results of this inquiry check revealed McKesson was the number
one distributor for the past two years for the highly addictive
and highly abused controlled substances oxycodone and
hydrocodone as follows:

a. In 2018, McKesson distributed 13,898,860 dosage units

of oxycodone and 44,903,620 dosage units of hydrocodone

 
Case 2:19-sw-00685-DB Document1 Filed 08/01/19 Page 8 of 10

within the state of California for the 2018 transaction
year.
b. In 2017, McKesson distributed 15,584,620 dosage units
of oxycodone and 48,982,340 dosage units of hydrocodone
within the state of California for the 2017 transaction
year.
Cc. So far, in 2019, McKesson is also the number one
distributor of oxycodone with 6,144,980 dosage units and
20,294,650 dosage units of hydrocodone.
d. The DEA database revealed that McKesson reported more
sales of Schedule IT and III controlled substances than
what purchasers reported purchasing from McKesson by an
amount of 1,285,785 dosages and 8,902.70 grams, indicating
inventory and recordkeeping discrepancies. The DEA
database also revealed that McKesson reported purchasing
more Schedule II and III controlled substances than
wholesalers reported selling to it by 116,032,246. dosages
and 122,894.08 grams, indicating another recordkeeping
discrepancy.
e. In addition, I identified from the DEA database that,
since 2016, McKesson has failed to report suspicious orders
of Schedule II controlled substance orders.
8. Given these facts, I believe there are likely to be
suspicious orders for controlled substances and record-keeping

violations related to the distribution and/or dispensation of

4

 
Case 2:19-sw-00685-DB Document1 Filed 08/01/19 Page 9 of 10

controlled substances by McKesson. I further believe the
requested inspection will help protect the public health and
safety, and advance the CSA’s public interest in enforcing the
Act’s oversight provisions. Pursuant to the 2017 Settlement and
Memorandum of Agreement, I will verify McKesson’s adherence to
the Memorandum of Agreement and Compliance Addendum.

9, The DEA needs to review McKesson’s containers, and
labeling, and all other things therein including records, files
and papers, processes, controls and facilities appropriate for
the verification of the CSA, such as written and electronic
correspondence regarding maintenance of inventories, theft or
loss reports, communications related: to McKesson’s compliance
with the CSA, written policies, procedures and training
regarding maintenance of inventories, perpetual inventories,
biennial inventories, internal audits and manuals or written
material describing computer programs or other procedures the
Pharmacy uses to maintain inventories of controlled substances
appropriate for the verification of the records, reports, and
documents required by the CSA.

10. I will be accompanied by one or more Investigators during
the inspection who are employees of the Attorney General
authorized to conduct administrative inspections and one or more
DEA Special Agents. A return will be made to the on-duty

Magistrate Judge upon the inspection’s completion.

 
Case 2:19-sw-00685-DB Document1 Filed 08/01/19 Page 10 of 10

11. I have personal knowledge of the facts stated herein, and

state they are true to the best of my knowledge.

Christina Grijalva

Diversion Investigator
Drug Enforcement Administration

 

Sworn to before me and subscribed
in Sacramento, California
on this RyMiay of July, 2019.

  
 

iN

Honorable Deborah Barnes

United States Magistrate Judge

United States District Court

For the Eastern District of California

 

 
